                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 CHARLES RUBEN WYNN,

                               Plaintiff,
        v.
                                                                            ORDER
 LUCAS WORGENESE, THOMAS MAIER,
                                                                         18-cv-333-jdp
 DUSTIN ROHWER, DANIEL FIELDS,
 DANIEL DREGER, and DANIEL FRISCH,

                               Defendants.


       Pro se plaintiff Charles Ruben Wynn, an inmate at Columbia Correctional Institution

(CCI), has asked me to issue an order allowing him to file all future submissions in this case by

U.S. mail. Dkt. 37 and Dkt. 39. Wynn is currently housed in CCI’s restrictive housing unit,

where the only writing utensil available to him is a rubber pencil. He says that if he tries to e-

file any documents written in rubber pencil, “the words on the documents wouldn’t be dark

enough to be scanned and processed through the e-filing system.” Id. at 1.

       I will deny Wynn’s motion. Inmates in restrictive housing routinely e-file pencil-written

documents with this court without issue. Prison library staff are often able to darken the

scanned text to make it legible. Wynn should continue to submit his filings to CCI library staff

for e-filing, in accordance with this court’s e-filing instructions. See Dkt. 4-1. If library staff

determine that Wynn’s filings cannot be made legible, or if court staff determine that the scans

are too light to read, they may raise the possibility of submitting Wynn’s filings by mail.
                                         ORDER

      IT IS ORDERED that plaintiff Charles Ruben Wynn’s motion for an order permitting

filing by mail, Dkt. 37 and Dkt. 39, is DENIED.

      Entered August 13, 2019.

                                         BY THE COURT:

                                         /s/
                                         ________________________________________
                                         JAMES D. PETERSON
                                         District Judge




                                            2
